DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A, subspecies H, in the reply filed on 9/14/2021 is acknowledged.  The traversal is on the ground(s) that it is no serious burden on the examiner to examine all pending claims. In addition, although the Examiner provided a lengthy discussion regarding particular features shown in various figures of the Specification as filed, no appropriate explanation was given in the Office Action with respect to any of the above-mentioned sections, and no claims were identified as being directed to any particular species or subspecies. More particularly, when reading the Office Action, no such explanation exists of: (1) separate classification thereof; (2) separate status in the art when they are classifiable together; or (3) a different field of search, as required by the MPEP.
This is not found persuasive because the examiner clearly stated serious burden on page 4, wherein the examiner stated that a different class/subclass and/or text search will be necessary for the mutually exclusive characteristics of each species. The examiner clearly gave examples of at least various text search that are different for each species based on their mutually exclusive characteristics on page 4. As stated clearly, “For example, in searching species A, one would not need to search for cylindrical removable grow support foundations 208, threading 218, support foundation mounts 216, support foundation mounts 316 cut into the sidewall 302, outer ring 320, a are the different text search burden of proof. Thus, it is clear that at least part 3) a different field of search, has been met. 
As for applicant’s argument of “no claims were identified as being directed to any particular species or subspecies”, as stated on page 6 of the restriction requirement in bold, applicant is required to “(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added” and not the examiner. The examiner is required to identify claims that are generic, which on page 3 of the restriction requirement, the examiner has identify claims 1 and 19 to be generic. 
Thus, applicant’s argument is non-persuasive and the requirement is still deemed proper and is therefore made FINAL. Applicant stated that claims 1-12,19 are directed to the elected species A, subspecies H. However, the examiner does not agree that claim 8 reads on the elected species A, subspecies H, because the mesa structure extending above a top rim of the planter sidewall belongs to species B, figs. 4-6 and not species A. Thus, only claims 1-7,9-12,19 belong to the elected species A, subspecies 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the securing mechanism (claim 3), the set screw (claim 4), the quick discount lock (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a quick discount lock.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9-12,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, line 5, the limitation of “the grow support…” is unclear because it appears that applicant is only functionally reciting the grow supported based on line 3, “configured to receive a grow support”; however, in line 5, applicant appears to further defined or positively reciting the grow support. Thus, the scope of the claim is unclear and inconsistent. In addition, in line 5, the limitation of “the support receiving holes” lacks prior antecedent basis. Furthermore, in line 6, the limitation of “the in the planter” is unclear and appears to be a typographical error. 
For claim 2, the limitation of “the mesa structure” is unclear because applicant claimed in line 2 of claim 1, “at least one mesa structure”. Thus, is “the mesa structure” referring to one mesa structure only or “at least one mesa structure, which can cover more than one mesa structures. In addition, as shown in the figures, it appears that only 
For claim 6, the limitation of “the legs of the grow support” is unclear because the grow support was only functionally recited in claim 1, however, claim 6 appears to be positively reciting the legs of the grow support. Thus, the scope of the claim is unclear and inconsistent. 
For claims 7,10,12, the limitation of “the mesa structure” is unclear because applicant claimed in line 2 of claim 1, “at least one mesa structure”. Thus, is “the mesa structure” referring to one mesa structure only or “at least one mesa structure, which can cover more than one mesa structures. 
	For claim 11, the limitation of “four of the mesa structures” is unclear because claim 1 state at least one mesa structure and not “the mesa structures”. It is suggested that applicant amend the limitation to state, but not limited to, “said at least one mesa structure comprising four mesa structures” for clarification. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,6,7,10-12,19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Merz (US 20160135386 A1).
 	For claim 1, Merz discloses a planter, comprising: a base (can be either 10 or 20 or 10 & 20 together) with at least one mesa structure (24) in a central portion of the base; each mesa structure having a support receiving opening (opening of ref. 24 where the rod goes through) configured to receive a grow support (30); and the grow support configured to attach to the planter at the support receiving holes to collectively form a plant support to support a plant growing the in the planter (figs. 6,7).  
	For claim 2, Merz discloses wherein the support receiving opening is in a top surface (top surface of ref. 24 has the opening as shown in fig. 2, c) the mesa structure that accepts legs of the grow support (figs. 6,7).  
	For claim 6, Merz discloses wherein the support receiving opening applies pressure (pressure is by friction or tight fit with the rod 30) to the legs of the grow support to secure the grow support to the planter.  
	For claim 7, Merz discloses wherein the mesa structure extends to a height that is below a top rim of a planter sidewall (figs. 6,7).  
	For claim 10, Merz discloses wherein the mesa structure forms an opening in the base (for this claim, the base is considered to be ref. 20,21 and the opening 24 forms an opening in the base as shown in fig. 2).  

	For claim 12, Merz discloses wherein the mesa structure is detachable from the planter (fig. 4, ref. 20 is detachable from ref. 10).
	For claim 19, Merz discloses a planter, comprising: a base (20) with at least one substantially vertical planter sidewall (22) formed with the base; a grow support foundation (21) attached to the at least one substantially vertical planter sidewall; and Page 4 of 9a plurality of grow support mounts (24) on the grow support foundation for attaching a grow support (30) to the planter.  
Claims 1-7,11,12,19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jocelyn (US 20050102894 A1).
 	For claim 1, Jocelyn discloses a planter, comprising: a base (12) with at least one mesa structure (14) in a central portion of the base (fig. 2); each mesa structure having a support receiving opening (the opening on the top of each structure 14 where segment 18 is inserted) configured to receive a grow support (18); and the grow support configured to attach to the planter at the support receiving holes to collectively form a plant support to support a plant growing the in the planter (fig. 1).
	For claim 2, Jocelyn discloses wherein the support receiving opening is in a top surface (fig. 3, the top surface is where the opening is located) the mesa structure that accepts legs of the grow support.  
	For claim 3, Jocelyn discloses wherein the support receiving opening has a securing mechanism (the threaded connection as stated in para. 0037) for locking the grow support to the planter.  

	For claim 5, Jocelyn discloses wherein the securing mechanism is a quick discount lock (the threaded connection is considered quick lock). Note that applicant did not show and further explain what a quick discount lock is, thus, a screw connection as in Jocelyn can be considered as a quick discount lock.
	For claim 6, Jocelyn discloses wherein the support receiving opening applies pressure (implied in a screw threaded connection that there are some sort of pressure due to screwing the parts together) to the legs of the grow support to secure the grow support to the planter.  
	For claim 7, Jocelyn discloses wherein the mesa structure extends to a height that is below a top rim of a planter sidewall (fig. 3).
	For claim 11, Jocelyn discloses wherein the planter includes four of the mesa structures (fig. 2, there are at least 4 mesa structures shown).  
	For claim 12, Jocelyn discloses wherein the mesa structure is detachable from the planter (para. 0040, footings 19 to assist in lifting the plate 12 up).
	For claim 19, Jocelyn discloses a planter, comprising: a base (34) with at least one substantially vertical planter sidewall (walls of the pot 34) formed with the base; a grow support foundation (12) attached to the at least one substantially vertical planter sidewall; and Page 4 of 9a plurality of grow support mounts (14) on the grow support foundation for attaching a grow support (18) to the planter.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Merz (as above).
For claim 9, Merz is silent about wherein the planter is of monolithic construction. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the planter of Merz be of monolithic construction, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jocelyn (as above).
For claim 9, Jocelyn is silent about wherein the planter is of monolithic construction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the planter of Merz be of monolithic construction, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643